Citation Nr: 0802720	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  04-29 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the appellant's service during the periods from 
January 10, 1966 to May 27, 1966 and April 17, 1968 to 
October 4, 1968 qualifies as active military service for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).


FINDINGS OF FACT

1.  The appellant's service during the period from January 
10, 1966 to May 27, 1966 was active duty for training 
(ACDUTRA).

2.  The appellant's service during the period from April 17, 
1968 to October 4, 1968 was full-time duty in the Armed 
Forces, and not ACDUTRA.


CONCLUSION OF LAW

The appellant has a period of qualifying active military 
service for pension purposes.  38 U.S.C.A. §§ 101, 1521, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.3, 3.6 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue on appeal as 
the Board is taking action favorable to the appellant by 
finding that the appellant has a period of service which 
qualifies as active military service for pension purposes.  
As such, this decision poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  Pension 
is payable to a veteran who served for 90 days or more during 
a period of war and who is permanently and totally disabled 
due to nonservice-connected disabilities which are not the 
result of the veteran's willful misconduct.  38 U.S.C.A. § 
1521.  Basic entitlement to pension exists if a veteran 
served in the active military, naval, or air service for 90 
days or more during a period of war; or served in the active 
military, naval, or air service during a period of war and 
was discharged or released from such service for a service-
connected disability; or served in the active military, 
naval, or air service for a period of 90 consecutive days or 
more and such period began or ended during a period of war; 
or served in the active military, naval, or air service for 
an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war.  38 
U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The appellant's DD Form 214 shows that he served for more 
than 90 days in both 1966 and 1968.  The Vietnam Era, from 
August 5, 1964 to May 7, 1975, is defined as a period of war 
for VA purposes for all members of the armed forces, 
regardless of the location where they served.  38 C.F.R. 
§ 3.2(f) (2007).  Accordingly, if the appellant's periods of 
service qualify as "active military, naval, or air service" 
then the appellant will have qualifying active military 
service for pension purposes

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of inactive duty for training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(2), (24); 38 C.F.R. § 3.6(a).

The appellant is not currently service-connected for any 
disability.  Accordingly, (2) and (3) are not applicable to 
the issue on appeal.  Therefore it must be determined whether 
the appellant's military service includes a period of 
qualifying active duty.

Active duty, inter alia, means full-time duty in the Armed 
Forces, other than active duty for training.  38 U.S.C.A. §§ 
101(21) (West 2002); 38 C.F.R. § 3.6(b).  Active duty for 
training, inter alia, means full-time duty in the Armed 
Forces performed by Reserves for training purposes or, in the 
case of members of the Army or Air National Guard of any 
state, full-time duty under section 316, 502, 504, or 505 of 
Title 32.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 
3.6(c).

The appellant's service personnel records include 2 separate 
DD Form 214s.  The first shows a period of active service 
from January 10, 1966 to May 27, 1966 for a total of 4 months 
and 18 days of active service.  Under section 19, it stated 
that this term of service began because the appellant was 
"Ordered to ACDUTRA."  Under the remarks in section 32, it 
stated that the appellant had 4 months and 18 days of 
ACDUTRA.  There is no evidence of record that disputes the 
characterization of this period of service as ACDUTRA.  
Accordingly, the appellant's period of service from January 
10, 1966 to May 27, 1966 was ACDUTRA service and as such it 
does not qualify as active duty service for the purposes of 
38 C.F.R. § 3.6(b).

The second DD Form 214 shows a period of active service from 
April 17, 1968 to October 4, 1968 for a total of 5 months and 
18 days.  Under section 19, it stated that this term of 
service began because the appellant was "Ordered to 
ACDUTRA."  The appellant claims that this second DD Form 214 
is inaccurate and that he served on active duty during this 
period, not ACDUTRA.

In the July 2004 statement of the case, the RO stated that 
"[t]he National Military Personnel Records Center [(NPRC)] 
verified your service as '[ACDUTRA]'."  This is incorrect.  
The relevant response from NPRC literally reads "VET'S 
ACTIVE SERVICE: 01/10/1966 to 05/27/1966/HON., SN #[XXXXXXXX] 
- ACDUTRA ONLY AND 04/17/1968 to 10/04/1968/HON."  In that 
line, the "ACDUTRA ONLY" statement follows the first period 
of military service, but not the second period of military 
service.  Accordingly, it is proper to read it as stating 
that the appellant's first period of active military service 
was "ACDUTRA ONLY" while the appellant's second period of 
active military service was not.

In any case, the Board need not rely on NPRC's comments, as 
the status of the appellant's second period of active 
military service is clearly shown in his service personnel 
records.  The appellant's service personnel records show that 
he repeatedly failed to attend scheduled reserve duty 
training, as required by his enlistment into the United 
States Army Reserve.  As the appellant's unexcused absences 
mounted, he was send multiple letters which ordered him to 
comply with training.  Each of these letters stated that 
failure to comply with these orders would result in a 
reduction in grade and an order to report for "involuntary 
active duty for training."  Initially the period of this 
"involuntary active duty for training" was marked as 45 
days, but as the appellant continually failed to attend 
training, it was increased to 24 months.  While this also 
tends to show that the appellant's second period of active 
military service was ACDUTRA, these letters were warnings of 
future actions and not actual orders for involuntary service.

A March 1968 letter from the Headquarters of the 5th United 
States Army had the subject line "ACTIVE DUTY OF ENLISTED 
RESERVIST INVOLUNTARILY ORDERED TO ACTIVE DUTY."  The letter 
stated "[b]y direction of the President, you are ORDERED TO 
ACTIVE DUTY for the period indicated unless sooner 
relieved."  The appellant was ordered to report to Fort 
Leonard Wood, Missouri.  The period of service was stated to 
be 1 year, 6 months, & 24 days.  The effective date of this 
order was April 17, 1968.  The order included special 
instructions which stated "[t]he term of enlistment of 
member concerned is extended as necessary to permit 
completion of the period of active duty for which ordered 
and/or served."

A June 1968 record of military status stated in the remarks 
section that the appellant was "ORDERED TO ACTIVE DUTY FOR 
PERIOD OF INVOLUNTARY ACTIVE DUTY OF 1 YR, 6 Mo & 24 DAYS PER 
[the March 1968 letter.]  [The appellant] reported for Active 
Duty at Fort Leonard Wood, Mo [on April 19, 1968]."  The 
record also stated that the appellant's assigned organization 
was Company D, 972nd Engineer Battalion.  The appellant's 
second DD Form 214 shows that his last duty assignment before 
discharge was Company A, 79th Engineer Battalion.

The appellant's service personnel records show that, while 
his second period of active military service was the result 
of failure to attend scheduled reserve duty training, the 
actual orders which precipitated the second (involuntary) 
period of service were for full-time duty in the Armed 
Forces, not ACDUTRA.  Not only did the appellant's orders 
specifically state that he was ordered to active duty status, 
they also resulted his assignment to the 972nd and 79th 
Engineer Battalions.  These are both units of the United 
States Army, not the United States Army Reserve or the 
National Guard.  This is consistent with active duty service 
rather than ACDUTRA service and is further corroborated by 
the fact that the appellant was sent overseas for more than 4 
months of his second period of active military service.  
Accordingly, the appellant's service personnel records show 
that his period of service from April 17, 1968 to October 4, 
1968 was full-time duty in the Armed Forces, and not ACDUTRA.  
Accordingly, this period of military service qualifies as 
active duty service for pension purposes.


ORDER

The appellant has a period of qualifying active military 
service for pension purposes.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


